Citation Nr: 0107820	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-17 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and, if so, whether service connection for 
schizophrenia can be granted.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1997, in 
which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) confirmed and 
continued a 50 percent disability rating that was in effect 
at that time for PTSD.  In May 1998, the Board remanded that 
claim in order to obtain additional evidence and to ensure 
compliance with due process considerations.  While the case 
was in remand status, the RO, in February 2000, held that new 
and material evidence had not been submitted that would serve 
to reopen a previously denied claim of service connection for 
schizophrenia.  That issue was subsequently developed for 
appellate review.


FINDINGS OF FACT

1.  VA's assistance and notification requirements, with 
regard to development of the veteran's claims, have been 
satisfied; the veteran's application is complete.

2.  Service connection for schizophrenia was denied, most 
recently, by the Board, in January 1988.

3.  The evidence received since January 1988 is both new and 
material with regard to the veteran's claim of entitlement to 
service connection for schizophrenia.

4.  Schizophrenia is shown to have been incurred during the 
veteran's active service.

5.  PTSD is currently manifested by a demonstrable inability 
to obtain or retain employment, with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  PTSD is also currently manifested by total 
occupational and social impairment, with gross impairment in 
thought processes and communication ability.  


CONCLUSIONS OF LAW

1.  The Board's January 1988 decision, wherein service 
connection for schizophrenia was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  The evidence received subsequent to the Board's January 
1988 decision, wherein service connection for schizophrenia 
was denied, serves to reopen the veteran's claim of 
entitlement to service connection for that disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Schizophrenia was incurred during wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).

4.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.14, 
4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (in effect as 
of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

This claim arises from the veteran's application for 
increased compensation for his service-connected PTSD, and 
from a subsequent application to reopen a claim for service 
connection for schizophrenia.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various statements of 
the case and supplemental statements of the case that have 
been issued during the appellate process, along with the 
Remand promulgated by the Board in May 1998.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.



II.  Factual Background

Service connection for schizophrenia was denied by the Board 
in May 1974, following review of evidence that included the 
veteran's service medical records, lay statements, and post-
service medical records; the latter records reflected 
treatment for schizophrenia.  The Board found that a mental 
disorder had pre-existed his entrance into service, that this 
disorder had not increased in severity during service, and 
that he did not become actively psychotic with manifestations 
of hallucinations until June 1970 (that is, more than two 
years following his separation from service).  

In March 1982, the Board reconsidered the veteran's request 
for service connection for schizophrenia.  In addition to the 
evidence considered in the May 1974 Board decision, the Board 
reviewed medical records dated in 1971 and 1981 indicating 
the presence of, and treatment for, schizophrenia, and 
testimony presented at a January 1982 personal hearing.  An 
expanded panel of the Board again denied his claim for 
service connection for schizophrenia.  The Board specifically 
found that active schizophrenia had not been demonstrated in 
service or within one year following separation therefrom, 
and that the development of active schizophrenia was 
unrelated to his service.  

In January 1988, the Board considered the veteran's claim for 
service connection for a psychiatric disability, to include 
PTSD.  In addition to the evidence of record as of March 
1982, the evidence considered by the Board included reports 
of VA and private medical records, to include hospitalization 
summaries and examination reports reflecting the presence of 
schizophrenia, and transcripts of personal hearings.  The 
Board found that schizophrenia had not been present during 
military service, and in fact was initially demonstrated more 
than two years subsequent to separation from service.  The 
Board also found that PTSD had developed as a result of the 
veteran's active service.

By means of a February 1988 rating decision, the St. 
Petersburg RO assigned a 10 percent disability rating for 
PTSD, as of March 7, 1983.  In June 1992, the RO increased 
this rating to 50 percent, effective as of August 27, 1991.  
In December 1992, the RO found that the veteran was 
incompetent for VA purposes.

The report of a December 1993 VA psychiatric examination 
indicates a diagnosis of schizophrenia and PTSD, severely 
symptomatic, unemployable.  

The report of a January 1997 VA psychiatric examination 
indicates that the veteran was adequately oriented, that his 
mood was depressed, and that his affect for the most part was 
flat notwithstanding that he had reacted initially in an 
agitated and paranoid manner.  His expressions were 
disorganized and tangential at times, and his semantic skills 
were deficient.  He exhibited concentration deficits and 
difficulty with maintaining attention.  His memory functions 
were marginal for immediate verbal recall, and immediate and 
remote recall of non-verbal or graphical information were 
deficient.  The examiner noted that the veteran showed 
significant neuropsychological and emotional deficits, and 
displayed a substantial lack in the capacity for managing his 
financial and other personal affairs to his own benefit 
without supervision.  He also noted that the veteran 
displayed depression and anxiety with paranoia and cognitive 
disorganization.  He commented that the veteran showed 
serious impairment in social and occupational functioning, 
and that his emotional condition and possibly residual 
cognitive deficits likely render him virtually unemployable.  
The report indicates diagnoses to include schizophrenia, 
paranoid type; PTSD, mild; and a Global Assessment of 
Functioning (GAF) score of 30.  The report of a May 1999 VA 
PTSD examination indicates similar findings, and identical 
diagnoses.  

A VA examiner was thereafter requested to review the 
veteran's file.  In June 1999, he indicated that the veteran 
had presented signs and symptoms of psychiatric mal-
adaptation since his adolescence, and that, most probably, 
these were indications of prodromal signs of schizophrenia.  
He also indicated that the veteran's schizophrenic disorder 
was established during the time he was in service, in that he 
had fragmented ego functions that did not allow him to manage 
logically any stressful situation and which also was 
responsible in making his PTSD symptomatology more bizarre 
than it could have been.  He further indicated that the GAF 
score reflected in the examination reports of January 1997 
and May 1999 applied to both PTSD and schizophrenia, and that 
it would be speculative to assign a separate score for PTSD 
and schizophrenia.  As to which disorder was responsible for 
the veteran's occupational impairment, the examiner noted 
that one could not make any distinction on the basis of 
scientific data, in that both could be seen as acting in 
unison and each one of them could have caused the 
incapacitation by itself separately.  In a statement dated in 
December 1999, this examiner presented identical findings.

III.  Legal Analysis

A.  Service Connection for Schizophrenia

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

Prior to the current adjudication process, entitlement to 
service connection for schizophrenia was most recently 
denied, by the Board, in January 1988.  That decision was 
final and, as indicated above, can be reopened only upon the 
submittal of evidence that, to reiterate, is both new and 
material, with particular reference to the basis for most 
recent final disallowance of a claim; see Evans, supra.  

Such evidence, in fact, has been submitted.  The January 1988 
Board decision was based on findings that schizophrenia had 
not been present during service, but had rather been 
manifested more than one year subsequent to the veteran's 
separation from service.  The evidence received since January 
1988, however, includes findings by a medical professional to 
the effect that the veteran's schizophrenia was directly 
related to his active service, and specifically that the 
schizophrenic process began during his period of military 
service.  This evidence is not only new, but is material, in 
that it presents new information that bears directly upon the 
issue to be decided; that is, that there is an etiological or 
causal relationship between the veteran's active service and 
the schizophrenia that is currently manifested.  This 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the claim in accordance 
with 38 C.F.R. § 3.156(a) (2000).

New and material evidence having been submitted, the 
veteran's claim for service connection for schizophrenia is 
reopened.  In addition, this evidence provides a basis for 
finding that service connection for this disorder should be 
granted.  (In view of the fact that this decision is a full 
grant of the benefits sought with regard to this issue, 
further review of this claim by the RO is unnecessary, and 
Board action at this time is not prejudicial to the veteran; 
see Bernard v. Brown, 4 Vet. App. 384 (1993).)

In particular, as noted above, the evidence now establishes 
that the schizophrenia that is currently manifested by the 
veteran is related to his active service.  In a statement 
prepared by a VA examiner in June 1999 (and reiterated by him 
in a statement dated in December 1999), following review of 
the veteran's claims file, that examiner specifically found 
that the schizophrenic disorder that has been manifested by 
the veteran was established during the time that the veteran 
was in service.  In view of this conclusion, service 
connection for schizophrenia is appropriate.

B.  An Increased Rating for PTSD

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3 
(2000).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

Service connection for PTSD was granted by the Board in 
January 1988; a 10 percent disability rating was thereafter 
assigned by the St. Petersburg RO.  In June 1992, the RO 
assigned a 50 percent disability rating for this disorder.  
The veteran currently seeks entitlement to a disability 
rating greater than 50 percent.

The severity of a service-connected disability, such as PTSD, 
is ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  As a preliminary matter, it must be noted 
that the diagnostic criteria pertinent to mental disorders, 
to include PTSD, were amended effective November 7, 1996; 
that is, during the pendency of the veteran's current claim.  
61 Fed. Reg. 52700 (Oct. 8, 1996).  (His claim for increased 
disability compensation appears to have been received by VA 
on or about October 2, 1996.)  The Court has held that when a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version more favorable to the 
claimant will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under either diagnostic scheme, disability ratings in excess 
of the 50 percent disability rating currently in effect 
(specifically, disability ratings of 70 percent and 100 
percent) can be assigned for PTSD.  In particular, the 
criteria in effect prior to November 7, 1996, for the 
assignment of a 100 percent rating for PTSD required virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms that bordered on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and being 
demonstrably unable to obtain or retain employment.  The 
criteria for the assignment of a 100 percent rating for PTSD, 
as of November 7, 1996, require total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living; disorientation as to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  

A 100 percent disability rating for PTSD is appropriate under 
either criteria.  The report of the most recent VA 
examination, dated in May 1999 (and which primarily 
reiterated the report of a January 1997 VA examination) 
indicates that the veteran, although adequately oriented, 
exhibited a depressed mood and a primarily flat affect, 
notwithstanding that he had reacted initially in an agitated 
and paranoid manner.  His expressions were disorganized and 
tangential at times, and his semantic skills were deficient.  
He exhibited concentration deficits and difficulty with 
maintaining attention.  His memory functions were marginal 
for immediate verbal recall, and immediate and remote recall 
of non-verbal or graphical information were deficient.  The 
examiner noted that the veteran showed significant 
neuropsychological and emotional deficits and displayed a 
substantial lack in the capacity for managing his financial 
and other personal affairs to his own benefit without 
supervision.  He also noted that the veteran displayed 
depression and anxiety with paranoia and cognitive 
disorganization.  He commented that the veteran showed 
serious impairment in social and occupational functioning, 
and that his emotional condition and possibly residual 
cognitive deficits likely rendered him virtually 
unemployable.  The report indicates diagnoses to include 
schizophrenia, paranoid type; PTSD, mild; and a GAF score of 
30, which is deemed to represent behavior that is 
considerably influenced by delusions or hallucinations, 
serious impairment in communication or judgment, or an 
inability to function in almost all areas.  

This report clearly shows that the veteran, as a consequence 
of either his PTSD or schizophrenia, is demonstrably unable 
to obtain or retain employment, and that there are disturbed 
thought or behavioral processes associated with almost all 
daily activities (under the criteria in effect prior to 
November 7, 1996).  Likewise, this report also shows that the 
veteran, as a consequence of either his PTSD or 
schizophrenia, exhibits total occupational and social 
impairment, due to, for example, gross impairment in his 
thought processes or communication ability.  This report does 
not distinguish between symptoms that are the product of the 
veteran's PTSD, and those that are the product of his 
schizophrenia; to the contrary, a VA examiner found, in June 
1999, that no such distinction could be made, in that both 
disorders could be seen as acting in unison, with each 
possibly causing the veteran's incapacitation separately.  
Such distinction, in fact, need not be made with regard to 
the assignment of a disability rating, in view of the Board's 
determination herein that service connection for 
schizophrenia is appropriate; see 38 C.F.R. § 4.14 (2000), 
whereby the "pyramiding" of symptoms due to separate 
diagnoses is prohibited.

In brief, the evidence supports the award of a 100 percent 
disability rating for PTSD.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for schizophrenia has been 
reopened; in addition, service connection for schizophrenia 
is granted.  A 100 percent disability rating for PTSD is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

